El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El demandado en este pleito solicitó el traslado del mismo a la corte de distrito de su residencia, Aguadilla. La Corte de Distrito de Mayagüez lo negó el 22 de agosto de 1927. Apeló el demandado, quedando archivada la transcripción de los autos en la Secretaría de esta Corte Suprema el 28 de septiembre último. Ambas partes presentaron sus ale-gatos y en tal estado el procedimiento la parte apelada solicita la desestimación del recurso porque no consta la fe-cha en que se archivó el escrito de apelación y por tanto no surge de los autos la jurisdicción del Tribunal Supremo y porque habiendo el demandado contestado la demanda des-pués de interpuesto el recurso se sometió voluntariamente a la jurisdicción de la Corte de Distrito de Mayagüez y en tal virtud resulta su apelación académica.
La parte apelante se opuso, con razón, a nuestro juicio.
En cuanto al primer motivo de la desestimación bastará decir que aparece de los autos que la notificación de apelación transcrita en los mismos tiene fecha 31 de agosto, 1927, transcribiéndose además un affidavit de haber hecho igual notificación por correo al abogado de la parte contraria el propio día 31 de agosto, 1927, y como se acom-pañó a la oposición una certificación expedida por el Secre-tario de la Corte de Distrito de Mayagüez creditiva de haberse radicado la notificación de apelación el 1 de sep-tiembre de 1921, la jurisdicción de esta Corte Suprema es evidente. No habían transcurrido los diez días que concede la ley para apelar.
*569Y en cnanto al segundo motivo es contestación sufi-ciente lo dispuesto en el artículo 298 del Código de Enjui-ciamiento civil y lo resuelto por esta Corte Suprema entre otros en los casos de Hernández, et al v. Cuevas Zequeira, 24 D.P.R. 813, Santalís v. El Zenit, 28 D.P.R. 695 y Sucesores de Abarca v. Nones et al., 30 D.P.R. 866. Como la apelación de una orden concediendo o rehusando conceder un cambio de lugar para la celebración del juicio no suspende la continuación del litigio en la corte inferior, el becbo de que el demandado archive su contestación ante la misma, no implica que se someta a su jurisdicción. Todo se hace sujeto a la resolución que pueda recaer en la apelación establecida.

No ha lugar a desestimar el recurso.